Citation Nr: 1110306	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a right knee disability.

A videoconference hearing was held in January 2008 before the undersigned Veterans Law Judge.   A transcript of the proceeding has been associated with the claims file.

The Board remanded this matter in March 2008 and July 2009 for further evidentiary development.  As set forth in more detail below, another remand of this matter is unfortunately required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As provided in the July 2009 Board remand, the Veteran seeks service connection for a right knee disability.  He argues that his current right knee disability, to include diagnoses of degenerative joint disease and prepatellar bursitis, is the result of knee injuries he sustained during service.  He further claims that he has had right knee symptomatology on and off since service, becoming worse in recent years.  

The Board remanded this matter in March 2008 to afford the Veteran a VA examination because the evidence showed a diagnosis of a right knee condition, an in-service injury, and the possibility that his current disability was related to his in-service injury. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was scheduled for a VA examination in April 2008 wherein the examiner concluded that it was less likely than not that the Veteran's current right knee disability is the result of service.  Among other things, the examiner reasoned that there was no chronicity evidenced since leaving service in 1971 until 2004 when the VA treatment records show complaints of right knee pain.  In July 2009, the Board found that the April 2008 VA examiner's rationale for her negative nexus opinion was faulty, in part, because the record is not negative for evidence of continuity of symptomatology.  It noted that while the Veteran apparently did not seek medical treatment for right knee symptoms for more than 30 years after service, the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Because the Veteran is capable of providing lay evidence describing his right knee symptoms, the Board remanded the matter for another VA examination to determine whether the Veteran's right knee disability is etiologically related to service, including his in-service right knee injuries.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  

In September 2009, pursuant to the Board's remand instructions, the Veteran underwent another VA examination. After examining the Veteran and reviewing the claims file, the examiner opined that it is less likely than not that the Veteran's current right knee disability is causally related to his service.  The examiner again noted that the medical records are silent from 1972 to 2004 for any complaints of right knee pain.  She noted the Veteran's assertions of seeking treatment for his right knee between service discharge and 2004 from Indian Health Services in Texas, Montana, and Oklahoma.  These records were however not associated with the claims file.  She then provided that "without medical evidence to indicate that there was ongoing symptomatology after service, there is no link or nexus between his injury in the service and his current disability."  She concluded that there is, therefore, a lack on chronicity established between the in-service injury and his current knee disorder.  

However, contrary to the Board's July 2009 remand directives, the examiner did not discuss the Veteran's competent assertions that he has suffered from right knee symptoms since his service discharge, despite of the lack of medical evidence.  Once again, the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment.  See Savage, 10 Vet. App. at 496.  The examiner's conclusion that a link cannot be made without medical evidence of ongoing symptomatology is faulty.  See 38 C.F.R. § 3.303(b) (service connection can be established by a showing of continuity of symptomatology after discharge).  Because the examiner did not specifically address the Veteran's competent assertions of continuity of symptomatology, the Board finds that another VA examination is necessary in order to determine whether the Veteran's current right knee disability is etiologically related to his active service.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board notes that this is consistent with the request of the Veteran's representative who argues that the September 2009 VA examination is inadequate.  See February 2011 Informal Hearing Presentation ("As the September 2009 examination report did not discuss the veteran's lay statements as to a continuity of symptomatology, VA erred by not obtaining a report that substantially complied with the Board's request.")  

On remand, the examiner is asked to specifically address the Veteran's symptoms during service and discuss his competent testimony made during the January 2008 Board hearing that he started seeking medical attention for his right knee about two years after his service discharge.  At that time, he indicated that he could no longer play softball because of his knee pain and due to it popping out.  He mentioned that his knee has continued to ache, pop out and swell since his service discharge and provided that his disability has progressively gotten worse, to the point where he started seeking medical treatment from VA.    
 
Accordingly, the case is REMANDED for the following action:

1. Request from the same VA examiner who performed the September 2009 VA examination, if available, a clarifying opinion regarding the nature and etiology of the Veteran's right knee disability.  If necessary, a repeat examination, to include any testing believed to be required to answer the following questions, should be scheduled.  

The examiner should review all pertinent medical records in the claims file and a copy of this REMAND, as well as the March 2008 and July 2009 Board Remands, and the January 2008 videoconference hearing transcript, and should state in the examination report that such review was performed.  All pertinent clinical findings and a complete rationale for all opinions expressed should be set forth in the written report.  

The Veteran has asserted that he sought treatment for his knee pain between the time of his service discharge and 2004.  He also described his symptoms of his knee disability to include pain, swelling, and popping which he has continued to suffer from since his in-service injury.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, to include his symptoms.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current right knee disability is causally or etiologically related to his military service.  The examiner is also asked to discuss medically known or theoretical causes of degenerative joint disease, as distinguished from how it could develop from other causes, in determining the likelihood that the current right knee disorder was caused by his in-service injury as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

